Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Alexander on 1/11/2022.

The application has been amended as follows: 
	Delete claim 20 and replace as follows:
	-- 20. A method for using the flight deck barrier door of Claim 1 to a passageway between a flight deck compartment and a cabin compartment of an aircraft, the method comprising:
	providing the flight deck barrier door of Claim 1 to the passageway between the flight deck compartment and the cabin compartment of the aircraft;
	monitoring, by way of a pressure sensor, for a depressurization event; and
	enabling the flight deck barrier door to open when said depressurization event is detected.--
	Cancel claims 30 and 31.

	-- 35. (Proposed New Claim) The flight deck barrier door of Claim 1, wherein a number of the slats defining the plurality of vents is higher at regions proximate to the door handle than at regions further away from the door handle.
36. (Proposed New Claim) The flight deck barrier door of Claim 1, wherein a width of the slats defining the plurality of vents is higher at regions proximate to the door handle than at regions further away from the door handle. –
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to show alone or in combination the features of a flight deck barrier door as claimed comprising a door frame as claimed and a door panel in the frame as claimed comprising a one piece body as claimed, a recessed portion with a door handle in the recessed portion as claimed and a plurality of slats that define a plurality of vents, a method for using the flight deck barrier door as claimed comprising the steps of providing the flight deck barrier door as claimed, monitoring for a depressurization event as claimed and enabling the flight deck barrier door to open as claimed or of an aircraft as claimed with a flight deck barrier door as claimed comprising a door frame as claimed have only one end of the door is connected to the passageway.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nicholas McFall/Primary Examiner, Art Unit 3644